    Case 1:20-cv-00184-DCN Document 43 Filed 06/05/20 Page 1 of 3




Richard Eppink (Bar No. 7503)         Elizabeth Prelogar*
AMERICAN CIVIL LIBERTIES UNION        COOLEY LLP
OF IDAHO FOUNDATION                   1299 Pennsylvania Avenue, NW Suite 700
P. O. Box 1897                        Washington D.C. 20004-2400
Boise, ID 83701                       T: (202) 842-7800
T: (208) 344-9750 ext. 1202           F: (202) 842-7899
REppink@acluidaho.org                 eprelogar@cooley.com

Gabriel Arkles*                       Andrew Barr*
James Esseks*                         COOLEY LLP
Chase Strangio*                       380 Interlocken Crescent, Ste. 900
AMERICAN CIVIL LIBERTIES UNION        Broomfield, CO 80021-8023
FOUNDATION                            T: (720) 566-4000
125 Broad St.,                        F: (720) 566-4099
New York, NY 10004                    abarr@cooley.com
T: (212) 549-2569
garkles@aclu.org                      Catherine West*
jesseks@aclu.org                      LEGAL VOICE
cstrangio@aclu.org                    907 Pine Street, Unit 500
                                      Seattle, WA 98101
Kathleen Hartnett*                    T: (206) 682-9552
COOLEY LLP                            F: (206) 682-9556
101 California Street 5th Floor       cwest@legalvoice.org
San Francisco, CA 94111-5800
T: (415) 693-2000                     * Admitted pro hac vice
F: (415) 693-2222
khartnett@cooley.com

Attorneys for Plaintiffs

                  UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF IDAHO

LINDSAY HECOX, et al.,                       Case No.: 1:20-cv-00184-CWD

                    Plaintiffs,              OPPOSITION TO MOTION FOR
                                             LEAVE TO FILE CONDITIONAL
             v.                              RESPONSE, FILED 6/4/20 (Dkt. 42)

BRADLEY LITTLE, et al.,

                    Defendants.




                                  1
     Case 1:20-cv-00184-DCN Document 43 Filed 06/05/20 Page 2 of 3




      Plaintiffs will file their opposition to the Motion to Intervene (Dkt. 30)

this coming Tuesday, June 9, 2020, per the Court’s docket entry order setting

deadlines on that motion (Dkt. 39). For the reasons Plaintiffs will set out in

that opposition, the Court should deny intervention and, therefore, deny

leave to file the proposed conditional brief.

      But the Court should also deny leave to file a conditional brief because

it would substantially disrupt the agreed upon and Court-ordered

preliminary injunction briefing schedule. Plaintiffs filed their motion for a

preliminary injunction (Dkt. 22) well over a month ago, at the end of April.

The parties agreed on a briefing schedule for that motion that allowed until

yesterday for response. (Dkt. 27.) The Court adopted and ordered that

schedule (Dkt. 28), and set a hearing on the motion for July 22, 2020 (Dkt.

29). Yet despite filing a Motion to Intervene (Dkt. 30) after those deadlines

were set, the proposed intervenors waited until the day that a response to the

preliminary injunction motion was due to ask for leave to file a conditional

opposition (Dkt. 42). Any late-filed response at this point, conditional or

otherwise, will unfairly burden the Court and the parties as they address the

already pending motions and briefing and prepare for the July hearing.

      For this reason, as well, the Court should DENY the motion for leave.

      Dated: June 5, 2020                 Respectfully submitted,

                                          /s/ Richard Eppink
                                          Richard Eppink

                                          Attorney for Plaintiffs



                                      2
    Case 1:20-cv-00184-DCN Document 43 Filed 06/05/20 Page 3 of 3




                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 5th day of June, 2020, I filed the
foregoing electronically through the CM/ECF system, which caused the
following parties or counsel to be served by electronic means:

Steven L. Olsen                        Bruce D. Skaug
steven.olsen@ag.idaho.gov              bruce@skauglaw.com
W. Scott Zanzig                        Raul R. Labrador
scott.zanzig@ag.idaho.gov              raul@skauglaw.com
Dayton P. Reed                         Roger G. Brooks
dayton.reed@ag.idaho.gov               rbrooks@adflegal.org
Matt Wilde                             Jeffrey A. Shafer
mattwilde@boisestate.edu               jshafer@adflegal.org
                                       Kristen K. Waggoner
Attorneys for Defendants               kwaggoner@adflegal.org
                                       Parker Douglas
                                       pdouglas@adflegal.org
                                       Christiana M. Holcomb
                                       cholcomb@adflegal.org

                                       Attorneys for Proposed Intervenors

DATED this 5th day of June, 2020

                                       /s/ Richard Eppink




                                   3
